Exhibit 10.2




2016 GUARANTEE AGREEMENT


2016 GUARANTEE AGREEMENT dated as of April 28, 2016 (this “Agreement”), among
(a) RAYONIER INC., a North Carolina corporation (“Rayonier”), (b) RAYONIER TRS
HOLDINGS INC., a Delaware corporation (“TRS”) and (c) COBANK, ACB, as
administrative agent (the “Administrative Agent”) for the Guaranteed Parties (as
defined below).
Reference is made to (a) the Credit Agreement dated as of August 5, 2015 (as
amended, supplemented or otherwise modified, the “Credit Agreement”), among
Rayonier, TRS and RAYONIER OPERATING COMPANY LLC, a Delaware limited liability
company (“ROC”), as borrowers, the lenders from time to time party thereto (the
“Lenders”) and CoBank, ACB, as Issuing Bank (the “Issuing Bank”), as Swing Line
Lender (the “Swing Line Lender”) and as Administrative Agent and (b) the First
Amendment and Incremental Term Loan Agreement dated as of April 28, 2016 (the
“Incremental Term Loan Agreement”), among Rayonier, TRS and ROC, as borrowers,
the Lenders party thereto, the 2016 Incremental Term Loan Lenders from time to
time party thereto (as defined in the Incremental Term Loan Agreement) and
CoBank, ACB as Administrative Agent.
Capitalized terms used and not defined herein have the meanings assigned to them
in the Credit Agreement or the Incremental Term Loan Agreement, as applicable.
It is a condition precedent to the effectiveness of the Incremental Term Loan
Agreement that the Guarantors (as defined below) execute and deliver this
Agreement.
Each of the Guarantors is a Borrower under (and as defined in) the Credit
Agreement and acknowledges that it will derive substantial benefit from the
making of the 2016 Incremental Term Loan Advances by the 2016 Incremental Term
Loan Lenders.
Accordingly, the parties hereto agree as follows:
1.    Certain Defined Terms. In addition to words and terms defined elsewhere in
this Agreement, the following words and terms shall have the following meanings,
respectively, unless the context hereof clearly requires otherwise:
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Excluded Hedge Obligation” means, with respect to any Guarantor, any Hedge
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of such Hedge Obligation (or any Guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason not to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act (determined after giving effect to Section 21 and any
other “keepwell, support or other agreements” for the benefit of such Guarantor)
at the time the Guarantee of, or the grant of such security interest by, such
Guarantor becomes effective with respect to such related Hedge Obligation. If a
Hedge Obligation




CHAR2\1783729v2



--------------------------------------------------------------------------------




arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such Hedge Obligation that is attributable to
swaps for which such Guarantee or grant of security interest is or becomes
illegal.
“Hedge Obligation” means, with respect to any Guarantor, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.
“Qualified ECP Guarantor” means, in respect of any Hedge Obligation, each
Guarantor that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of security interest becomes effective with respect to such
Hedge Obligation or such other Person as constitutes an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder and can cause another Person to qualify as an “eligible contract
participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.
2.    Guarantee. Each of Rayonier and TRS (collectively, the “Guarantors”)
unconditionally guarantees, jointly with each other Guarantor and severally, as
a primary obligor and not merely as a surety, (i) the due and punctual payment
by ROC of (x) the principal of and premium, if any, and interest (including
interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the 2016 Incremental Term Loan Advances made to
ROC, when and as due, whether at maturity, by acceleration, upon one or more
dates set for prepayment or otherwise and (y) all other monetary obligations,
including fees, costs, expenses and indemnities, whether primary, secondary,
direct, contingent, fixed or otherwise (including monetary obligations incurred
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), of
ROC to the Administrative Agent and each Lender under the 2016 Incremental Term
Loan Facility established under the Incremental Term Loan Agreement and the
other Loan Documents (collectively, the “Guaranteed Parties”), whether such
amounts shall have accrued prior to, on or after the 2016 Increased Amount Date
and (ii) the due and punctual payment and performance of all covenants,
agreements, obligations and liabilities of ROC, monetary or otherwise, under or
pursuant to the 2016 Incremental Term Loan Facility established under the Credit
Agreement and the other Loan Documents (all the monetary and other obligations
referred to in the preceding clauses (i) and (ii) being collectively called the
“Obligations”). For the avoidance of doubt, the Obligations shall not include
any Excluded Hedge Obligation.
Anything contained in this Agreement to the contrary notwithstanding, the
obligations of TRS hereunder shall be limited to a maximum aggregate amount
equal to the greatest amount that would not render such obligations subject to
avoidance as a fraudulent transfer or conveyance under Section 548 of Title 11
of the United States Code or any provisions of applicable law (collectively, the
“Fraudulent Transfer Laws”), in each case after giving effect to all other
liabilities of TRS contingent or otherwise, that are relevant under the
Fraudulent Transfer Laws and after giving effect as assets to the value (as
determined under the applicable provisions of the Fraudulent Transfer Laws) of
any rights to subrogation, contribution, reimbursement, indemnity or similar
rights of TRS




CHAR2\1783729v2



--------------------------------------------------------------------------------




pursuant to (i) applicable law, or (ii) any agreement providing for an equitable
allocation among TRS and other Affiliates of Rayonier of obligations arising
under Guarantees by such parties.
Each Guarantor further agrees that the Obligations may be extended or renewed,
in whole or in part, without notice to or further assent from it, and that it
will remain bound upon its guarantee notwithstanding any extension or renewal of
any Obligation.
3.     Obligations Not Waived. To the fullest extent permitted by applicable
law, each Guarantor waives presentment to, demand of payment from and protest to
ROC and any other guarantor of any of the Obligations, and also waives notice of
acceptance of its guarantee and notice of protest for nonpayment. To the fullest
extent permitted by applicable law, the obligations of each Guarantor hereunder
shall not be affected by, and each Guarantor hereby waives any defense arising
by reason of, (i) the failure of the Administrative Agent or any other
Guaranteed Party to assert any claim or demand or to enforce or exercise any
right or remedy against ROC or any other guarantor under the provisions of the
Credit Agreement, the Incremental Term Loan Agreement any other Loan Document or
otherwise, (ii) any rescission, waiver, amendment or modification of, or any
release from any of the terms or provisions of this Agreement, any other Loan
Document, any Guarantee or any other agreement, including with respect to any
other Guarantor under this Agreement, or (iii) the failure to take or perfect
any security interest in, or the release of, any collateral security held by or
on behalf of any Guaranteed Party.
4.     Guarantee of Payment. Each Guarantor further agrees that its guarantee
constitutes a guarantee of payment when due and not of collection, and waives
any right to require that any resort be had by the Administrative Agent or any
other Guaranteed Party to any collateral security held for payment of the
Obligations or any balance of any deposit or other account or credit on the
books of the Administrative Agent or any other Guaranteed Party in favor of ROC
or any other person.
5.     No Discharge or Diminishment of Guarantee. The obligations of each
Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason (other than the indefeasible payment in
full in cash of ROC’s Obligations except contingent indemnification and
reimbursement obligations, which pursuant to Section 8.04(f) of the Credit
Agreement shall survive the termination of the Loan Documents and the payment in
full of all obligations referred to in such Section 8.04(f)), including any
claim of waiver, release, surrender, alteration or compromise of any of ROC’s
Obligations, and shall not be subject to any defense or setoff, counterclaim,
recoupment or termination whatsoever by reason of the invalidity, illegality or
unenforceability of such Obligations, any law or regulation of any jurisdiction
or any other event affecting any term of a Obligation or any other circumstance
that might constitute a defense of ROC or any Guarantor. Without limiting the
generality of the foregoing, the obligations of each Guarantor hereunder shall
not be discharged or impaired or otherwise affected by the failure of the
Administrative Agent or any other Guaranteed Party to assert any claim or demand
or to enforce any remedy under the Credit Agreement, the Incremental Term Loan
Agreement, any other Loan Document or any other agreement, by any waiver or
modification of any provision of any thereof, by any default, failure or delay,
willful or otherwise, in the performance of ROC’s Obligations, or by any other
act or omission that may or might in any manner or to any extent vary the risk
of any




CHAR2\1783729v2



--------------------------------------------------------------------------------




Guarantor or that would otherwise operate as a discharge of each Guarantor as a
matter of law or equity (other than the indefeasible payment in full in cash of
all of ROC’s Obligations), and each Guarantor hereby waives any defense arising
by reason of any of the foregoing actions.
6.    Defenses of Borrower Waived. To the fullest extent permitted by applicable
law, each of the Guarantors waives any defense based on or arising out of any
defense of ROC or the unenforceability of ROC’s Obligations or any part thereof
from any cause or the cessation from any cause of the liability of ROC (other
than the final and indefeasible payment in full in cash of ROC’s Obligations
except contingent indemnification and reimbursement obligations, which pursuant
to Section 8.04(f) of the Credit Agreement shall survive the termination of the
Loan Documents and the payment in full of all obligations referred to in such
Section 8.04(f)). The Administrative Agent and the other Guaranteed Parties may,
at their election, foreclose on any collateral security held by one or more of
them by one or more judicial or nonjudicial sales, accept an assignment of any
such collateral security in lieu of foreclosure, compromise or adjust any part
of ROC’s Obligations, make any other accommodation with ROC or any other
guarantor or exercise any other right or remedy available to them against ROC or
any other guarantor, without affecting or impairing in any way the liability of
any Guarantor hereunder except to the extent ROC’s Obligations have been fully,
finally and indefeasibly paid in cash. Pursuant to applicable law, each of the
Guarantors waives any defense arising out of any such election even though such
election operates, pursuant to applicable law, to impair or to extinguish any
right of reimbursement or subrogation or other right or remedy of such Guarantor
against ROC, any other Guarantor or guarantor, as the case may be, or any
collateral security.
7.    Agreement to Pay; Subordination. In furtherance of the foregoing and not
in limitation of any other right that the Administrative Agent or any other
Guaranteed Party has at law or in equity against any Guarantor by virtue hereof,
each Guarantor hereby agrees that, upon the failure of ROC to pay any of its
Obligations when and as the same shall become due, whether at maturity, by
acceleration, after notice of prepayment or otherwise, such Guarantor hereby
promises to and will forthwith pay, or cause to be paid, to the Administrative
Agent or such other Guaranteed Party as designated thereby in cash the amount of
such unpaid Obligations. Upon payment by any Guarantor of any sums to the
Administrative Agent or any Guaranteed Party as provided above, all rights of
such Guarantor against ROC arising as a result thereof by way of right of
subrogation, contribution, reimbursement, indemnity or otherwise shall in all
respects be subordinate and junior in right of payment to the prior indefeasible
payment in full in cash of all ROC’s Obligations. In addition, any indebtedness
of ROC now or hereafter held by any Guarantor is hereby subordinated in right of
payment to the prior payment in full of the Obligations during the existence of
an Event of Default. If any amount shall erroneously be paid to any Guarantor on
account of (i) such subrogation, contribution, reimbursement, indemnity or
similar right, or (ii) any such indebtedness of ROC, such amount shall be held
in trust for the benefit of the Guaranteed Parties and shall forthwith be paid
to the Administrative Agent to be credited against the payment of ROC’s
Obligations, whether matured or unmatured, in accordance with the terms of the
Loan Documents.
8.    Information. Each of the Guarantors assumes all responsibility for being
and keeping itself informed of ROC’s financial condition and assets, all other
circumstances bearing upon the risk of nonpayment of ROC’s Obligations and the
nature, scope and extent of the risks that such




CHAR2\1783729v2



--------------------------------------------------------------------------------




Guarantor assumes and incurs hereunder, and agrees that none of the
Administrative Agent or the other Guaranteed Parties will have any duty to
advise any of the Guarantors of information known to it or any of them regarding
such circumstances or risks.
9.    Representations and Warranties; Taxes. Each of the Guarantors represents
and warrants as to itself that all representations and warranties relating to it
contained in the Credit Agreement or any other Loan Document are true and
correct in all material respects except for representations and warranties which
by their terms refer to an earlier date (in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date) and except for representations and warranties which are qualified by
materiality (in which case such representations and warranties shall be true and
correct). Each Guarantor agrees that the provisions of Section 2.15 of the
Credit Agreement shall apply equally to each Guarantor with respect to the
payments made by it hereunder.
10.     Termination. The Guarantees made by the Guarantors hereunder with
respect to the Obligations (i) shall terminate when all the Obligations except
contingent indemnification and reimbursement obligations, which pursuant to
Section 8.04(f) of the Credit Agreement shall survive the termination of the
Loan Documents and the payment in full of all obligations referred to in such
Section 8.04(f), have been indefeasibly paid in full and the Lenders have no
further commitment to lend under the Credit Agreement, and (ii) shall continue
to be effective or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any Obligation is rescinded or must otherwise be restored
by any Guaranteed Party or any Guarantor upon the bankruptcy or reorganization
of ROC or any Guarantor or otherwise.
11.    Binding Effect; Several Agreement; Assignments. Whenever in this
Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the successors and assigns of such party; and all covenants,
promises and agreements by or on behalf of the Guarantors that are contained in
this Agreement shall bind and inure to the benefit of each party hereto and
their respective successors and assigns. This Agreement shall become effective
as to any Guarantor when a counterpart hereof executed on behalf of such
Guarantor shall have been delivered to the Administrative Agent and a
counterpart hereof shall have been executed on behalf of the Administrative
Agent, and thereafter this Agreement shall be binding upon, and inure to the
benefit of such Guarantor the Administrative Agent and the other applicable
Guaranteed Parties and their respective successors and assigns, except that no
Guarantor may assign or otherwise transfer any of its rights or obligations
hereunder or any interest herein (except in connection with any transaction
permitted by Section 5.03(c) or Section 5.03(d) of the Credit Agreement) (and
any such attempted assignment or transfer by any party hereto shall be null and
void). This Agreement shall be construed as a separate agreement with respect to
each Guarantor and may be amended, modified, supplemented, waived or released
with respect to any Guarantor without the approval of any other Guarantor and
without affecting the obligations of any other Guarantor hereunder.
12.    Waivers; Amendment. (a) No failure or delay of the Administrative Agent
in exercising any power or right hereunder shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other




CHAR2\1783729v2



--------------------------------------------------------------------------------




right or power. The rights and remedies of the Administrative Agent hereunder
and of the other Guaranteed Parties under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by any Guarantor therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) below, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. No notice or demand on any Guarantor in any case shall entitle such
Guarantor to any other or further notice or demand in similar or other
circumstances.
Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to a written agreement entered into between the
Guarantors with respect to which such waiver, amendment or modification relates
and the Administrative Agent, with the prior written consent of the Required
Lenders (except as otherwise provided in the Credit Agreement).
13.     Governing Law. This Agreement and the other Loan Documents and any
claims, controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of New York.
14.    Notices. All communications and notices hereunder shall be in writing and
given as provided in Section 8.02 of the Credit Agreement.
15.    Survival of Agreement; Severability. (a) All covenants, agreements,
representations and warranties made by the Guarantors herein and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Administrative Agent and the other Guaranteed
Parties and shall survive the making by the Lenders of the 2016 Incremental Term
Loan Advances regardless of any investigation made by the Guaranteed Parties or
on their behalf, and shall continue in full force and effect as long as the
principal of or any accrued interest on any 2016 Incremental Term Loan Advance
or any other fee or amount payable under this Agreement or any other Loan
Document is outstanding and unpaid, or the 2016 Incremental Term Loan
Commitments have not been terminated.
(b)    In the event any one or more of the provisions contained in this
Agreement or in any other Loan Document should be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein and therein shall not in any way be
affected or impaired thereby (it being understood that the invalidity of a
particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction). The parties
shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
16.    Counterparts. This Agreement may be executed in counterparts, each of
which shall constitute an original, but all of which when taken together shall
constitute a single contract, and shall become effective as provided in Section
10. Delivery of an executed counterpart of a signature




CHAR2\1783729v2



--------------------------------------------------------------------------------




page of this Agreement by facsimile or in electronic (i.e., “pdf” or “tif”)
format shall be effective as delivery of a manually executed counterpart of this
Agreement.
17.    Rules of Interpretation. The rules of interpretation specified in Article
I of the Credit Agreement shall be applicable to this Agreement.
18.    Jurisdiction; Consent to Service of Process. (a) Each Guarantor
irrevocably and unconditionally agrees that it will not commence any action,
litigation or proceeding of any kind or description, whether in law or equity,
whether in contract or in tort or otherwise, against the Administrative Agent,
any Guaranteed Party, the Issuing Bank, or any Related Party of the foregoing in
any way relating to this Agreement or any other Loan Document or the
transactions relating hereto or thereto, in any forum other than the courts of
the State of New York sitting in the Borough of Manhattan, and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, and each of the parties hereto irrevocably and
unconditionally submits to the jurisdiction of such courts and agrees that all
claims in respect of any such action, litigation or proceeding may be heard and
determined in such New York State court or, to the fullest extent permitted by
applicable law, in such federal court. Each of the parties hereto agrees that a
final judgment in any such action, litigation or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law. Nothing in this Agreement or in any other Loan
Document shall affect any right that the Administrative Agent, any Guaranteed
Party or the Issuing Bank may otherwise have to bring any action or proceeding
relating to this Agreement or any other Loan Document against any Guarantor or
such Person’s properties in the courts of any jurisdiction.
(b)    Each Guarantor irrevocably and unconditionally waives, to the fullest
extent permitted by applicable law, any objection that it may now or hereafter
have to the laying of venue of any action or proceeding arising out of or
relating to this Agreement or any other Loan Document in any court referred to
in clause (a) of Section 18 of this Agreement. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.
(c)    Each party hereto irrevocably consents to service of process at the
address provided for notices in Section 14. Nothing in this Agreement will
affect the right of any party hereto to serve process in any other manner
permitted by applicable law.
19.    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER




CHAR2\1783729v2



--------------------------------------------------------------------------------




LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 19.
20.    Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Guaranteed Party is hereby authorized at any time and from time
to time, to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final, in
whatever currency) at any time held, and other obligations (in whatever
currency) at any time owing, by such Guaranteed Party or any such Affiliate, to
or for the credit or the account of any Guarantor against any and all of the
obligations of such Guarantor now or hereafter existing under this Agreement or
any other Loan Document to such Guaranteed Party or their respective Affiliates,
irrespective of whether or not such Guaranteed Party or Affiliate shall have
made any demand under this Agreement or any other Loan Document and although
such obligations of such Guarantor may be contingent or unmatured or are owed to
a branch, office or Affiliate of such Guarantor different from the branch,
office or Affiliate holding such deposit or obligated on such indebtedness. The
rights of each Guaranteed Party and their respective Affiliates under this
Section 20 are in addition to other rights and remedies (including other rights
of set-off) that such Guaranteed Party or their respective Affiliates may have.
21.    Keepwell. Each Borrower and each Qualified ECP Guarantor hereby jointly
and severally absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support to each other Guarantor as may be needed by such
Guarantor from time to time to honor all of its obligations under this Agreement
and the other Loan Documents to which it is a party with respect to Hedge
Obligations that would, in the absence of the agreement in this Section 21,
otherwise constitute Excluded Hedge Obligations (but, in each case, only up to
the maximum amount of such liability that can be hereby incurred without
rendering such Borrowers’ and such Qualified ECP Guarantors’ obligations and
undertakings under this Section voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations and undertakings of the Borrowers and the Qualified ECP
Guarantors under this Section 21 shall remain in full force and effect until the
Revolving Credit Obligations and the Term Loan Obligations have been
indefeasibly paid and performed in full. The Borrowers and the Qualified ECP
Guarantors intend this Section 21 to constitute, and this Section 21 shall be
deemed to constitute, a guarantee of the obligations of, and a “keepwell,
support, or other agreement” for the benefit of, each Guarantor for all purposes
of the Commodity Exchange Act.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]








CHAR2\1783729v2



--------------------------------------------------------------------------------


Exhibit 10.2




IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
GUARANTORS:                RAYONIER INC.
By     /s/ ANDREW K. FRICKE        
Name: Andrew K. Fricke
Title: Treasurer
RAYONIER TRS HOLDINGS INC.
By     /s/ ANDREW K. FRICKE            
Name: Andrew K. Fricke
Title: Treasurer




RAYONIER INC.
FIRST AMENDMENT AND INCREMENTAL TERM LOAN AMENDMENT



--------------------------------------------------------------------------------

Exhibit 10.2






COBANK, ACB, as Administrative Agent
By:     /s/ MICHAEL TOUSIGNANT    
Name: Michael Tousignant
Title: Vice President




RAYONIER INC.
FIRST AMENDMENT AND INCREMENTAL TERM LOAN AMENDMENT

